department of the treasury l internal_revenue_service washington d c aug tax_exempt_and_government_entities_division ti lp rats u l kk xk kk k kk x e k legend organization a organization b organization c church r hospital p state j directory s plan x plan y dear kk this letter is in response to your request dated date as supplemented by correspondence dated date date date date date date date and date submitted on your behalf by your authorized representatives regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury on your behalf hospital p was created by organization b of state j to meet the charitable needs of people by providing health and human services to people in need organization b is a religious community organized within church r hospital p was originally incorporated on date pursuant to articles of incorporation articles that have been amended from time to time the articles provided that the sole member of hospital p was organization c a non-profit corporation hospital p is exempt from federal income_taxation under sec_501 as an organization described under sec_501 of the code and is listed in directory s the official directory of church r under article ill of hospital p’s bylaws the powers of hospital p generally were exercised by the board_of trustees board the board consisted of from five to thirty trustees including the congregational leader of organization b and two trustees who were the designated representatives of organization b the exact number of trustees was fixed by organization c and with the exception of the congregational leader of organization b the two representatives of organization b and the president of hospital p all trustees were subject_to certain term limitations trustees were required to agree to conduct the activities and business of hospital p under the philosophy of and ethical and religious directives for church r health facilities as adopted by the national clerical leadership of church r and implemented by organization b congregational leader of organization b had the right to veto any trustee otherwise approved by organization c in addition the in june hospital p participated in a reorganization which resulted in the creation of a new parent_corporation known as organization a organization a is a nonprofit state j corporation exempt from federal income_taxation under sec_501 of the code by virtue of being an organization described in sec_501 of the code article tll of organization a’s restated bylaws provides that the sole member of organization a is the congregational leader of organization b the board_of governors governors has the authority to manage organization a but the congregational leader of organization b has the sole authority and discretion to appoint and remove all governors of organization a as well as the trustees of any subsidiaries and the executive director of any subsidiary of organization a the congregational leader of organization b also has the sole authority to veto any_action by organization a or it’s governors and to exercise any powers designated to organization a with respect to any subsidiary effective date hospital p established plan y a retirement savings_plan for the benefit of its employees and the employees of its subsidiaries in june organization a assumed the sponsorship of plan y and renamed it plan x plan x is a qualified_plan as described in sec_401 of the code ae evise5ud2 organization a has not made an election under sec_410 of the code with respect to plan x plan x is administered by a retirement_plan committee committee whose members are appointed by the congregational leader of organization b past the committee was controlled by the board which was controlled by church r currently the committee is controlled by the congregational leader of organization b the committee serves as the plan x administrator and exercises the sole authority to construe and to interpret the provisions of plan x determine eligibility for benefits thereunder and otherwise manage the operations of plan x in the in accordance with revproc_2011_44 2011_39_irb_446 notice to employees with reference to plan x was originally provided on date and was reissued on date with a minor correction this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a ruling that plan x is a church_plan under the provisions of sec_414 of the code effective as of date sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches civil revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case organization a and its predecessor hospital p are organizations described in sec_501 of the code which are exempt from tax under sec_501 of the code organization a is listed in directory s which is the official directory of church r the sole member of organization a congregational leader of organization b organization b is a religious community which carries out the functions of church r and is listed in directory s therefore organization a is indirectly controlled by church r through its relationship with organization b is the in view of the common religious bonds between church r and organization a and the indirect contro of organization a by church r through organization b we conclude that organization a the successor to hospital p is associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of organization a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches in the past the board controlled the plan x is administered by the committee whose members are appointed by the congregational leader of organization b committee but currently the congregational leader of organization b controls the committee therefore the committee is associated with and under the control of organization b and is indirectly associated with and under the control of church r further as represented above the sole purpose of the committee is the administration of plan x for the provision of retirement benefits for the employees of organization a as a result the committee constitutes an organization described in sec_414 of the code based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code retroactive to date in addition we conclude that plan x has not been maintained primarily for the benefit of employees who are employed in connection with one or more unrelated trades or business as defined in sec_513 of the code this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact id number at please address all correspondence to se t ep ra t3 sincerely yours jo cm laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc wkk
